IN THE SUPREME COURT OF THE STATE OF MONTANA                                  04/06/2020
                   Supreme Court No. DA 19-0349

STATE OF MONTANA,                                                                Case Number: DA 19-0349




            Plaintiff and Appellee,

      v.

ALEXANDER ORION NUGENT,

            Defendant and Appellant.


                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until May 6th, 2020 to prepare, file and serve the

Appellant’s opening brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                             April 6 2020